Case 2:19-cr-00554-JFW Document 7 Filed 09/17/19 Page lof1 Page ID#: 23

 

 

 

 

 

Memorandum

a Oy rem ye =

SCR I0004 OW

Subject: Date:
United States v. Amir Friedman September 17, 2019
To: . From:
KIRY K. GRAY Ashwin Janakiram
Clerk, United States District Court Assistant United States Attorney
Central District of California Criminal Division

 

For purposes of determining whether the above-referenced m matter, being filed | bn Septembex 17,
2019: pos

 

(a) should be assigned to the Honorable André Birotte Jr., it
C1 is
is not
a matter that was pending in the United States Attorney’s Office (USAO) on or before

August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
United States Attorney for the Central District of California.

(b) should be assigned to the Honorable Michael W. Fitzgerald, it
C1 is
Xl is not

(1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
National Security Division on or before August 3, 2015; (2) a matter pending in the
USAO’s National Security Section in the USAO’s Criminal Division on or before August
3, 2015, or a matter in which the National Security Section was previously involved; (3) a
matter pending in the USAO’s National Security Division on or after September 14,
2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or
has been personally involved or on which he has personally consulted while employed in

the USAO.

Ashwin Janakiram
Assistant United States Attorney

 
